Mr. Presiding Justice Graves delivered the opinion of the court. 5. Instbuctions, § 154*—when modification is proper. In action for injuries sustained by a person who was knocked down by a horse which the defendant’s servant was driving, an instruction stating that if the accident was caused either wholly or in part by want of reasonable care “or attention to his situation” on the part of the plaintiff was properly modified by striking out the quoted words. 6. Witnesses, § 317*—when instruction is properly refused. Where the record does not show that a witness had been in the employ of a defendant, the refusal of an instruction as to the duty of the jury not to disregard the testimony of such witness because of such employment was not error. 7. Roads and bbidges, § 239*—what evidence is admissible to show negligence. Where a person was injured by being knocked down by a horse while crossing a street, evidence which dealt solely with the desire of the driver to proceed on his journey after the accident should have been excluded, but in view of other evidence showing the same fact, and showing fast driving before the accident, the admission of such evidence was harmless.